12-3667
         Shrestha v. Holder
                                                                                       BIA
                                                                                   Lamb, IJ
                                                                               A097 511 077
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT
                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 15th day of November, two thousand thirteen.
 5
 6       PRESENT:
 7                JOSÉ A. CABRANES,
 8                SUSAN L. CARNEY,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       _____________________________________
12
13       PARAS SHRESTHA,
14                Petitioner,
15
16                            v.                                12-3667
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:                Paras Shrestha, Woodside, NY.
24
25       FOR RESPONDENT:                Stuart F. Delery, Assistant Attorney
26                                      General; Ada E. Bosque, Senior
27                                      Litigation Counsel; Yamileth G.
28                                      Davila, Trial Attorney, Office of
29                                      Immigration Litigation, United
30                                      States Department of Justice,
31                                      Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DISMISSED for lack of jurisdiction.

 5       Petitioner Paras Shrestha, a native and citizen of

 6   Nepal, seeks review of an August 24, 2012, order of the BIA,

 7   affirming the October 14, 2010, decision of Immigration

 8   Judge (“IJ”) Elizabeth A. Lamb, which pretermitted his

 9   application for asylum and granted withholding of removal.

10   In re Paras Shrestha, No. A097 511 077 (B.I.A. Aug. 24,

11   2012), aff’g No. A097 511 077 (Immig. Ct. New York City

12   October 14, 2010).   We assume the parties’ familiarity with

13   the underlying facts and procedural history in this case.

14       Under the circumstances of this case, we have reviewed

15   the decisions of both the IJ and the BIA.    See Zaman v.

16   Mukasey, 514 F.3d 233, 237 (2d Cir. 2008).   The applicable

17   standards of review are well-established.    See 8 U.S.C.

18   § 1252(b)(4)(B); see also Yanqin Weng v. Holder, 562 F.3d
19   510, 513 (2d Cir. 2009).

20       Title 8, Section 1158(a)(3) of the United States Code

21   provides that no court shall have jurisdiction to review the

22   agency’s finding that an asylum application was untimely

23   under 8 U.S.C. § 1158(a)(2)(B), or its finding of neither

                                   2
 1   changed nor extraordinary circumstances excusing the

 2   untimeliness under 8 U.S.C. § 1158(a)(2)(D).      Nevertheless,

 3   we retain jurisdiction to review constitutional claims and

 4   “questions of law.”   8 U.S.C. § 1252(a)(2)(D).     In order to

 5   determine whether jurisdiction exists in an individual case,

 6   we must “study the arguments asserted” in the petition for

 7   review to determine, “regardless of the rhetoric employed[,]

 8   . . . whether it merely quarrels over the correctness of the

 9   [agency’s] factual findings or justification for [its]

10   discretionary choices, in which case the court would lack

11   jurisdiction, or whether it instead raises a ‘constitutional

12   claim’ or ‘question of law,’” in which case those particular

13   issues may be addressed.   Xiao Ji Chen v. U.S. Dep’t of

14   Justice, 471 F.3d 315, 329 (2d Cir. 2006); Gui Yin Liu v.

15   INS, 508 F.3d 716, 720 (2d Cir. 2007).   We also “lack

16   jurisdiction to review any legal argument that is so

17   insubstantial and frivolous as to be inadequate to invoke

18   federal-question jurisdiction.”   Barco-Sandoval v. Gonzales,

19   516 F.3d 35, 40 (2d Cir. 2008) (citations omitted).

20       In pretermitting Shrestha’s asylum application, the

21   agency determined that he had not established changed

22   circumstances on the basis of the Maoists coming to power


                                   3
 1   following the 2008 elections in Nepal.   In his brief, which

 2   we have liberally construed as raising the strongest

 3   arguments that it suggests, Triestman v. Fed. Bureau of

 4   Prisons, 470 F.3d 471, 474 (2d Cir. 2006), Shrestha contends

 5   that the agency denied him due process by disregarding his

 6   changed circumstances argument and supporting evidence.

 7   However, contrary to Shrestha’s assertion, the agency

 8   explicitly considered and rejected his claim of changed

 9   circumstances on the basis of the 2008 elections, noting

10   both that Shrestha claimed a fear of the Maoists years

11   before the election and had stated that he intended to file

12   an application in 2007.   Moreover, while we have recognized

13   “that the failure of an IJ to give any consideration to []

14   an undeniably probative piece of evidence amounts to a

15   denial of the traditional standards of fairness that due

16   process demands,” Dong Zong Zheng v. Mukasey, 552 F.3d 277,

17   286 (2d Cir. 2009), Shrestha points to no supporting

18   evidence in the record that was overlooked.     Accordingly,

19   Shrestha’s challenge to the agency’s pretermission of

20   asylum, which merely employs the rhetoric of a

21   constitutional claim, is too “insubstantial and frivolous .

22   . . to invoke federal-question jurisdiction.”

23   Barco-Sandoval, 516 F.3d at 40 (citations omitted).

                                   4
1        For the foregoing reasons, the petition for review is

2    DISMISSED.   As we have completed our review, any stay of

3    removal that the Court previously granted in this petition

4    is VACATED, and any pending motion for a stay of removal in

5    this petition is DISMISSED as moot.    Any pending request for

6    oral argument in this petition is DENIED in accordance with

7    Federal Rule of Appellate Procedure 34(a)(2), and Second

8    Circuit Local Rule 34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O’Hagan Wolfe, Clerk
11




                                    5